Citation Nr: 0531902	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for service-connected recurrent dislocation, right 
shoulder, status post Putti-Platt repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1973 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted service connection for 
recurrent dislocation, right shoulder, status post Putti-
Platt repair (major) (right shoulder disability), evaluated 
as 10 percent disabling.  A Notice of Disagreement was 
received in February 2003 disagreeing with the assignment of 
only a 10 percent rating.  A Statement of the Case was issued 
in April 2003.  A timely appeal was received in May 2003.  

In November 2004, the Board remanded this claim to the 
Appeals Management Center (AMC) for further development.  As 
a result, the evaluation of the veteran's service-connected 
disability was increased to 40 percent, effective from May 
2002, the date of his claim.  His appeal has been returned 
for the Board for final consideration.


FINDINGS OF FACT

The veteran's right shoulder disability is not productive of 
fibrous union or nonunion of the humerus, loss of head of the 
humerus or unfavorable ankylosis of the scapulohumeral 
articulation with abduction limited to 25 degrees from side. 


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
40 percent for recurrent dislocations, right shoulder, status 
post Putti-Platt repair (major), are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5200 through 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
May 2002, prior to the initial AOJ decision.  Subsequent 
notice was sent to the veteran in December 2002, and December 
2004.  VA's Office of General Counsel has determined that if, 
in response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a) (West 2002), VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C.A. § 7105(d) (West 2002) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) (West 2002) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  

The veteran was provided proper notice in May and December 
2002 on his service connection claim.  When his notice of 
disagreement raised the new issue of the proper rating to be 
assigned his now service-connected disability, VA was not 
required to provide additional notice.  Nevertheless, the 
Statement of the Case and Supplemental Statement of the Case 
set out the criteria by which the veteran's disability was 
evaluated, thereby advising him of the type of evidence that 
would be needed to show entitlement to the benefits sought.  
In addition, after the Board's remand, notice was provided to 
the veteran in December 2004 of the evidence and information 
needed to establish his claim for an increased rating.  All 
the notice letters, read as a whole, advised the veteran of 
the notice requirements as stated above.  In addition, by 
means of the statement of the case and supplemental statement 
of the case, the veteran was advised of the specific reasons 
why a higher rating was denied, and the information and 
evidence needed to substantiate the claim. 

Although the veteran was not notified of the fourth element 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession) until December 2004, the Board finds 
that any defect with respect to the timing of this notice 
requirement was harmless error and any prejudice to the 
veteran has been cured by the subsequent notification and VA 
process.  The earlier letters and other documents, read as a 
whole, give notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim or possibly leading to such 
information and evidence.  The veteran was given an 
opportunity to respond to the December 2004 notice, and his 
claim was readjudicated in a Supplemental Statement of the 
Case issued in July 2005.  In addition, he was also provided 
the text of the relevant regulation implementing the law with 
respect to this notice requirement and told it was his 
responsibility to support the claim with appropriate 
evidence.  Thus, the Board considers the notice requirements 
met, and any error as to the timing of the notice to be 
harmless.  VA has, therefore, complied with the notice 
requirements.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 
December 2002 through May 2005.  To the extent he has alleged 
the existence of other medical records, the veteran has been 
asked multiple times to complete releases for all private 
medical providers, but he has not done so.  The duty to 
assist is a two-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The veteran was notified in the rating decisions, Statement 
of the Case and Supplemental Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decision.  He has not identified any additional evidence.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran VA examinations in December 2002 and 
June 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's shoulder condition since he was last examined.  The 
veteran has not reported receiving any recent treatment, and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.



II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claim for a higher evaluation for his right 
shoulder disability is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  In these circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Veteran's right shoulder disability is currently evaluated as 
40 percent disabling under Diagnostic Code 5201.  Diagnostic 
Code 5201 provides for a 40 percent rating for limitation of 
motion of the arm to 25 degrees from side, which is the 
highest evaluation provided by this diagnostic code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  In order to 
get a higher rating, therefore, the veteran's disability has 
to be analogous to another diagnostic code applicable to the 
shoulder and arm.  

Diagnostic Code 5000 provides a 50 percent rating for 
unfavorable ankylosis of the scapulohumeral articulation with 
abduction limited to 25 degrees from the side (major).  
38 C.F.R. § 4.71a, Diagnostic Code 5000 (2005).  A 50 percent 
rating is also warranted for fibrous union of the humerus 
(major).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005).  
Diagnostic Code 5202 also provides a 60 percent rating for 
nonunion of the humerus (false flail joint) and an 80 percent 
rating for loss of head of the humerus (flail joint).  Id.

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the reports of the VA 
examinations conducted in December 2002 and June 2005; and VA 
treatment records from December 2002 through May 2005.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating.  The medical evidence 
consists of two VA examination reports and VA treatment 
records.  A review of the VA treatment records reveals the 
veteran was only seen once from December 2002 through May 
2005 with complaints about right shoulder pain, which was in 
May 2003.  The veteran reported that he had pain on and off 
in the right shoulder since surgery in 1975, and that he does 
not normally take anything for the pain.  He evaluated his 
pain level to be 6 out of 10.  The treatment notes indicate 
he was given a shot of Toradol, 60 milligrams, intermuscular 
in the right arm.  

VA examinations were conducted in December 2002 and June 
2005.  At the December 2002 examination, the veteran reported 
that he had not had any further dislocations since having a 
Putti-Platt surgical procedure in 1976; that his present 
difficulty was working above his head, noticing his shoulder 
"pops," having pain with extensive work of his shoulder, 
and occasional nocturnal pain requiring him to change his 
position.  Physical examination revealed normal internal and 
external rotation of the shoulder joint, elevation in all 
planes to 135 degrees, inability to actively raise the arm 
above 135 degrees, and pain on passive range of motion.  The 
examiner noted the veteran is right handed.  X-rays revealed 
spurring along the inferior aspect of the humeral head.  The 
impression was large spurs and new bone formation along the 
inferior aspect of the head and neck of the right humerus.

At the June 2005 examination, the veteran complained of right 
shoulder pain.  He reported having no dislocations but having 
worsening pain in the shoulder.  He reported decreasing 
motion, inability to reach up overhead, and having increased 
pain with activities.  He stated he does not wear a brace for 
his shoulder.  He stated he can perform his activities of 
daily living but is limited to heavy lifting and other things 
of that nature.  Physical examination revealed active range 
of motion to be forward flexion of 90 degrees, abduction to 
70 degrees, internal rotation to the level of the buttock, 
and external rotation of 45 degrees.  According to the VA 
rating schedule, normal forward flexion and abduction would 
be to 180 degrees and external and internal shoulder rotation 
shoulder to be 90 degrees each.  38 C.F.R. § 4.71a, Plate I 
(2005).  The examiner noted that there were positive 
impingement signs and Jobe sign, and that the veteran 
exemplified weakness on abduction testing.  He had tenderness 
to palpation on the acromioclavicular (AC) joint, lateral 
acromion and anteriorly around the shoulder.  He had a 
positive cross body abduction test.  He was, however, 
neurovascularly intact to the right upper extremity, and all 
nerves were functioning well with sensation intact.  The 
examiner did not find any instability.  He noted that the 
joint is painful upon motion, and repetitive use will cause a 
flair up, during which his pain increases and he has a hard 
time moving his shoulder.  X-rays revealed a large inferior 
osteophyte at the humeral head with some other osteoarthritic 
changes in the AC joint and almost complete loss of the 
joint's cartilage.  

The examiner's assessment was osteoarthritis of the right 
shoulder, post traumatic and post surgical changes.  He 
stated that he believed the veteran's shoulder was getting 
worse and was very arthritic.  As for his functioning, the 
examiner stated that the veteran would be limited in any 
occupation that requires lifting or repetitive motions with 
the right arm, and repetitive use causes increasing pain and 
loss of motion.  

The Board finds that, when taking this evidence and simply 
applying it to the basic rating schedule, the veteran has 
limitation of motion of the shoulder that is consistent with 
a 30 percent rating because he does not have limitation to 25 
degrees from his side.  When taking into consideration the 
DeLuca factors, however, the Board finds that a 40 percent 
evaluation is appropriate given the evidence of weakness, 
additional loss of movement, and limitation of function of 
the arm.  The Board does not find, however, that the evidence 
shows that the veteran's right shoulder condition is 
consistent with fibrous union, nonunion or loss of the 
humeral head.  Nor is the evidence consistent with ankylosis 
of the scapulohumeral articulation with abduction limited to 
25 degrees.  The veteran's right shoulder disability is 
manifested by arthritis with limitation of motion, pain and 
weakness, which is appropriately evaluated under Diagnostic 
Code 5201.  The veteran's appeal is, therefore, denied.

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2005), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The veteran's representative argues that that veteran should 
be given extraschedular consideration because he has 
indicated that he is unable to perform his work as a mechanic 
due to the limitation of function of his right shoulder 
disability.  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's right shoulder 
disability has resulted in any hospitalization or other 
extensive treatment regimen.  The June 2005 VA examiner 
stated that his right shoulder condition does not require 
hospitalization, and the VA treatment records obtained do not 
show any period of hospitalization or regimen of extensive 
treatment.  The veteran has not indicated that his right 
shoulder disability has required hospitalization recently.  
Nor has he stated that he has undergone an extensive 
treatment regimen.

In addition, there is no contention or evidence of record 
showing that it interferes with any employment to a degree 
that would render the application of the regular schedular 
standards impractical.  The VA examiner noted in his report 
that the veteran can do the activities of daily living.  The 
VA examiner also stated that the veteran would be capable of 
working in a light duty occupation such as a desk or other 
job where he did not have to extensively use his upper 
extremities.  Although the veteran reported that he has 
retired from his job as a mechanic, he stated that was only 
partially because of his right shoulder disability.  The 
veteran also had non-service connected problems, such as a 
rash on his hands due to contact with oil that caused him to 
retire from his occupation.  There is no evidence that this 
problem has resolved and that it is his shoulder disability 
that is hindering him from returning to work.  

His symptoms consist of pain with limitation of motion and 
weakness in his right shoulder, and the rating schedule 
contemplates such impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
veteran is, therefore, not entitled to extraschedular 
consideration.


ORDER

Entitlement to an initial disability rating in excess of 40 
percent for recurrent dislocation, right shoulder, status 
post Putti-Platt repair (major), is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


